Slip Op. 99-53

            UNITED STATES COURT OF INTERNATIONAL TRADE

NORTH AMERICAN PROCESSING CO.,                        :
                                                      :
              Plaintiff,                              :
                                                      :
       v.                                             : Court No. 93-11-00769
                                                      : BEFORE: CARMAN, CHIEF JUDGE
UNITED STATES,                                        :
                                                      :
              Defendant.                              :


       Defendant, United States, moves this Court for an order to strike footnote 8 of plaintiff’s,
North American Processing Company’s, post-trial memorandum. Plaintiff opposes the motion.

       Held: Defendant’s motion to strike footnote 8 of plaintiff’s post-trial memorandum is
granted.


                                                                             Date: June 25, 1999

       Barnes, Richardson & Colburn (Rufus E. Jarman, Jr. and Christopher E. Pey), New
York, N.Y., for plaintiff.

       David W. Ogden, Acting Assistant Attorney General of the United States; Joseph I.
Liebman, Attorney in Charge, International Trade Field Office, Commercial Litigation Branch,
Civil Division, United States Department of Justice (Barbara S. Williams).


                              MEMORANDUM OPINION AND ORDER

        Defendant, United States, moves for an order to strike footnote 8 of plaintiff’s, North
American Processing Company’s, post-trial memorandum.1 Defendant argues footnote 8
contains references to a cause of action and evidence in support of that cause of action
specifically dropped by plaintiff in its amended complaint and in the parties’ pre-trial order


       1
          Motions to strike are considered by this Court pursuant to Rule 12(f) of the Rules of the
United States Court of International Trade. Rule 12(f) states, in pertinent part, “the court may
order stricken from any pleading any insufficient defense or any redundant, immaterial,
impertinent, or scandalous matter.”
Court No. 93-11-00769                                                                         Page 2

granted by this Court. Plaintiff has filed a response to defendant’s motion opposing the same,
arguing the footnote merely raises a legal issue the Court should consider in reaching the “correct
decision” as required under 28 U.S.C. § 2643(b). See also Rollerblade, Inc. v. United States, 112
F.3d 481, 484 (Fed. Cir. 1997).

       The underlying dispute in this case is the proper classification of imported merchandise
under the Harmonized Tariff Schedule of the United States (HTSUS). Plaintiff challenges the
United States Customs Service’s classification of the merchandise at issue under subheading
0202.30.60, HTSUS (1992), as “meat of bovine animals, frozen, boneless, other.” Plaintiff
contends the merchandise is properly classifiable under subheading 1502.00.00, HTSUS, as “fats
of bovine animals . . . .” Defendant maintains Customs’ classification is correct.

        Motions to strike are generally not favored. See, e.g., Beker Industries Corp. v. United
States, 7 CIT 199, 200-01, 585 F. Supp. 663, 665 (1984). The Court, however, has broad
discretion to grant or deny motions to strike, see id., and may, inter alia, grant a motion to strike
where the court would be prejudiced or misled by the inclusion in the brief of improper material.
See Jimlar Corp. v. United States, 10 CIT 671, 673, 647 F. Supp. 932, 934 (1986) (citing Edge
Import Corp. v. United States, 82 Cust. Ct. 343, 344 (1979)).

        In this case, plaintiff’s amended complaint and the parties’ pre-trial order specifically
exclude the legal issue and argument raised in footnote 8 of plaintiff’s post-trial memorandum as
a cause of action before this Court. As the pre-trial order controls the course of the action of the
case, the Court finds plaintiff’s reference to and argumentation regarding the excluded legal
argument in footnote 8 of plaintiff’s post-trial memorandum was improper.

        For the reasons stated above, defendant’s motion to strike footnote 8 from plaintiff’s post-
trial memorandum is granted.




                                                       ______________________________
                                                         Gregory W. Carman, Chief Judge


Dated: June 25, 1999
       New York, New York